                                                                      Case 2:17-cv-01354-APG-EJY Document 80 Filed 06/05/20 Page 1 of 2




                                                             1   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for U.S. Bank National Association, as
                                                                 Trustee, in Trust for the Benefit of the Holders of
                                                             8   Bayview Opportunity Master Fund IVA REMIC
                                                                 Trust     2016-17NPL3        Beneficial    Interest
                                                             9   Certificates, Series 2016-17NPL3
                                                            10                                  UNITED STATES DISTRICT COURT
                                                            11                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   U.S. BANK NATIONAL ASSOCIATION, AS                    Case No.: 2:17-cv-01354-APG-EJY
                                                                 TRUSTEE, IN TRUST FOR THE BENEFIT OF
                      LAS VEGAS, NEVADA 89134




                                                            13   THE     HOLDERS       OF    BAYVIEW
AKERMAN LLP




                                                                 OPPORTUNITY MASTER FUND IVA REMIC                     STIPULATION AND ORDER FOR
                                                            14   TRUST      2016-17NPL3    BENEFICIAL                  EXTENSION OF THE DEADLINES TO
                                                                 INTEREST CERTIFICATES, SERIES 2016-                   RESPOND TO ARLINGTON WEST
                                                            15   17NPL3,                                               TWILIGHT HOMEOWNERS
                                                                                                                       ASSOCIATION'S BILL OF COSTS [ECF
                                                            16                     Plaintiff,                          NO. 64] AND MOTION FOR ATTORNEYS
                                                                                                                       FEES AND COSTS [ECF NO. 65]
                                                            17   v.
                                                                                                                       (Fifth request)
                                                            18   ZILIAN OU; SFR INVESTMENTS POOL 1,
                                                                 LLC; ARLINGTON WEST TWILIGHT
                                                            19   HOMEOWNERS         ASSOCIATION  I-X,
                                                                 inclusive, and ROE CORPORATIONS I-X,
                                                            20   inclusive,
                                                            21                     Defendants.
                                                            22

                                                            23           Plaintiff U.S. Bank National Association, as Trustee, in Trust for the Benefit of the Holders

                                                            24   of Bayview Opportunity Master Fund IVA REMIC Trust 2016-17NPL3 Beneficial Interest

                                                            25   Certificates, Series 2016-17NPL3's (U.S. Bank) and Defendant Arlington West Twilight

                                                            26   Homeowners Association (Arlington) hereby submit the following stipulation to allow U.S. Bank an

                                                            27   additional thirty (30) days to respond to Arlington's Bill of Costs [ECF No. 64] and Motion for

                                                            28   Attorneys Fee and Costs [ECF No. 65].


                                                                                                                 1
                                                                    Case 2:17-cv-01354-APG-EJY Document 80 Filed 06/05/20 Page 2 of 2




                                                             1          Arlington filed their Bill of Costs and Motion for Attorneys Fee and Costs on March 5, 2020.

                                                             2   U.S. Bank's response deadline for both filings is March 19, 2020. The parties request additional

                                                             3   time for potential settlement discussions, up to and including June 26, 2020.

                                                             4          This is the fifth request for an extension of these deadlines and is not being made for the

                                                             5   purpose of delay.

                                                             6

                                                             7   DATED: June 5, 2020                                   DATED: June 5, 2020
                                                             8   AKERMAN LLP                                           HALL JAFFE & CLAYTON, LLP
                                                             9   /s/ Rex D. Garner                                     /s/ Ashlie L. Surer
                                                                 NATALIE L. WINSLOW, ESQ.                              ASHLIE L. SURER, ESQ.
                                                            10   Nevada Bar No. 12125                                  Nevada Bar No. 11290
                                                                 REX D. GARNER, ESQ.                                   7425 Peak Drive
                                                            11   Nevada Bar No. 9401                                   Las Vegas, NV 89128
                                                                 1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Las Vegas, NV 89134                                   Attorney for    Arlington   West    Twilight
                                                                                                                       Homeowners Association
                      LAS VEGAS, NEVADA 89134




                                                            13   Attorneys for U.S. Bank National Association, as
AKERMAN LLP




                                                                 Trustee, in Trust for the Benefit of the Holders of
                                                            14   Bayview Opportunity Master Fund IVA REMIC
                                                                 Trust     2016-17NPL3       Beneficial     Interest
                                                            15   Certificates, Series 2016-17NPL3
                                                            16

                                                            17                                                  ORDER
                                                            18          IT IS SO ORDERED:
                                                            19

                                                            20                                                 UNITED STATES DISTRICT JUDGE
                                                                                                               Case No.: 2:17-cv-01354-APG-EJY
                                                            21

                                                            22                                                 Dated: June 5, 2020.
                                                                                                               DATED
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                  2
